Citation Nr: 1734904	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for spine disorder.


REPRESENTATION

Appellant represented by:	 Colin E. Kemmerly, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1978. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed this claim of entitlement to service connection for a spine disorder in May 2009.  

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for cervical, thoracic and lumbar disorders.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

Review of the Veteran's private treatment records show treatment for cervical post laminectomy syndrome, cervicalgia, cervical degenerative disc disease, lumbago, and chronic pain syndrome. 

In April 2010, a VA examination was provided and it noted that there was no objective evidence to support a diagnosis of thoracic spine disability.  That examination noted that the "service treatment record" is silent regarding thoracic or lumbar spine.   

A formal finding of a lack of military records was also made in February 2010, but the Veteran received personnel records from the National Personnel Records Center in 2012.  A Physical Evaluation Board report, now of record, noted chronic low back pain as the reason for the Veteran's separation from the military.

In light of these developments, the formal finding of a lack of military records is clearly in error and should be revisited to ensure that all of the Veteran's military records are present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment and evaluation records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Make additional attempts to secure all of the Veteran's service medical treatment and personnel records from any and all appropriate sources.  This includes any additional records from any Physical Evaluation Board.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Contact the Veteran and request documentation to include police and medical reports regarding his 2000 car accident, and subsequent cervical neck pain and surgery. 

4.  Request information from the Veteran on any other applicable private treatment records relating to any spinal disorder prior to 2000. If any are identified, obtain release forms for these records and request them. 

5.  Thereafter, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any diagnosed spinal disorder present at any time since May 2009.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For each diagnosed cervical, thoracic and/or lumbar disorder the examiner must opine whether it is at least as likely as not (50/50) that the disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any lower back injury in service.  

For each diagnosed disorder the examiner must also opine whether it is more likely than not that the disorder is due to postservice events or pathologies.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale must be provided for any opinion offered.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




